DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/15/2021 and 11/9/2021 are being considered by the examiner.
Drawings
The drawings were received on 6/29/2020. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 is objected to because of the following informalities: The phrase “lock nut” in line 8 should say “locknut”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the front face of the firearm receiver” (line 7), “the opening in the firearm” (lines 7-8), and “the chamber end” (lines 18 and 21). There is insufficient antecedent basis for these limitations in the claim. It is believed by the examiner that “the front face of the firearm receiver” should say “a front face of the firearm receiver” since a front face of the firearm receiver was not previously claimed. Additionally, it is believed by the examiner that “the opening in the firearm” should say “the opening in the front face of the firearm receiver” since an opening in the front face of the firearm receiver was previously claimed while an opening in the firearm was not. Finally, a chamber end of the barrel was not previously claimed. The examiner notes that a rear end of the barrel was previously recited in lines 1-2. As such, it is the examiner’s belief that “the chamber end of the barrel” in line 18 should say “the rear end of the barrel”, while “the chamber end” in line 21 should instead say “the rear end of the barrel”. 
Claim 6 is rejected for depending from an indefinite claim.
Claim 7 recites the limitation “the forward face of the locknut” in line 3. There is insufficient antecedent basis for this limitation in the claim. A forward face of the locknut was not previously claimed. As such, it is the examiner’s belief that the limitation should instead say “a forward face of the locknut”.
Double Patenting
Claims 5-7 of this application are patentably indistinct from claims 10-12 of Application No. 17/071,711. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art neither teaches, nor makes obvious, “a method of securing a barrel having an annular flange proximate to a rear end of said barrel, to a firearm using a barrel nut, a locknut and a fixture which is configured to receive a receiver of the firearm and the barrel nut and restrain both from rotational movement, the receiver having an externally threaded front end part which is configured to be threadedly engaged within a rear end of the barrel nut, the barrel nut having an internally threaded central bore that receives a chamber end of the barrel and a bushing with a bore therethrough which aligns with an opening located on a front face of the firearm receiver, the bore in the bushing and the opening in the front face of the firearm receiver being configured to receive a part of the firearm's operating system therein, the locknut being configured to slide onto and down the barrel and having external threads to threadedly engage with internal threads on a front end of the barrel nut bore, the method comprising the steps of: threadedly securing the barrel nut about the externally threaded front end part of the receiver, the barrel nut being rotated at least one complete revolution, until the bore in the bushing aligns with the opening in the front face of the receiver; securing the fixture about at least the receiver of the firearm and a portion of the barrel nut, said barrel nut having an external structure configured to engage with said fixture and prevent rotation of said barrel nut while torque is being applied to the locknut to secure the 
Krieger (US 5412895), provided in the IDS dated 2/15/2021, appears to disclose each limitation of independent claim 1 except the step of securing a fixture about at least the receiver of the firearm and a portion of the barrel nut, said barrel nut having an external structure configured to engage with said fixture and prevent rotation of said barrel nut while torque is being applied to the locknut to secure the barrel to the receiver. While a multitude of fixtures are known in the art, each of these fixtures are secured only about the receiver of the firearm, and none are also secured about a portion of the barrel nut by engaging with an external structure of the barrel nut. Further, the fixture being secured about the receiver and the barrel nut by engaging with an external structure of the barrel nut cannot be considered obvious because the intended purpose of these fixtures is to torque the barrel nut with respect to the receiver, for example, as taught by the Brownell’s Critical Tool Kit Website, provided in the IDS dated 2/15/2021. As such, any reference used in combination with Krieger would necessarily be required to teach not only that the fixture is secured about at least the receiver of the firearm and a portion of the barrel nut wherein said barrel nut has an external structure configured to engage with said fixture, but also that the external structure of the barrel nut configured to engage with said fixture also prevents rotation of said barrel nut while torque is being applied to the locknut to secure the barrel to the receiver. However, very few references even teach the use of both a barrel nut and a locknut. Vais (US 6959509), provided in the IDS dated 2/15/2021, for example, is one such reference that, in addition to Krieger, teaches both a barrel nut and a locknut. Like Krieger, Vais is silent as to the step of securing a fixture about at least the receiver of the firearm and a portion of the barrel nut, said barrel nut having an external structure configured to . 
Conclusion
Claims 1-4 and 8 are withdrawn. Claims 5-7 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641